November Investor Presentation November 2 2 Safe Harbor Statement Certain statements contained in this presentation are “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995 that are subject to significant risks and uncertainties.Forward-looking statements include information concerning our future results, interest rates, loan and deposit growth,operations, new branch openings and business strategy. These statements often included words such as “may,”“will,” “believe,” “expect,” “anticipate,” “predict,” “intend,” “plan,” “estimate,” or “continue” or the negative thereofor other variations thereon or comparable terminology.As you consider forward-looking statements, you shouldunderstand that these statements are not guarantees of performance or results.They involve risks, uncertaintiesand assumptions that could cause actual results to differ materially from those in the forward-looking statements.These factors include but are not limited to: the timing of regulatory approvals or consents for new branches orother contemplated actions; the availability of suitable and desirable locations for additional branches, thecontinuing strength of our existing business, which may be affected by various factors, including but not limited tointerest rate fluctuations, level of delinquencies, defaults and prepayments, general economic conditions, andconditions specifically related to the financial and credit markets, competition, as well as and the risks anduncertainties discussed in the Company'sannual report on Form 10-K for the year ended December 31, 2007 whichwas filed with the SEC on March 6, 2008, and the uncertainties set forth from time to time in the Company’s otherperiodic reports, filings and public statements.You should keep in mind that any forward-looking statements madespeak only as of the date on which they were made.New risks and uncertainties come up from time to time, and it isimpossible for us to predict these events or how they may affect us. We do not intend to, update or revise anyforward-looking statements after the date on which they are made.In light of all of the foregoing risks anduncertainties, you should keep in mind that any forward-looking statement made in this release may not reflectactual results. November 3 3 Summary - United Western Bancorp, Inc. oNASDAQ:
